Lundberg Stratton, J.,
dissenting. I dissent from the majority opinion and would calculate payment from September 1, 1988, the date the BWC discovered the error.
I believe that the clear intent of R.C. 4123.52 is to apply to all adjustments to changes in awards. R.C. 4123.52 refers to “any modification, change, finding, or award.” (Emphasis added.) The majority finds the phrase “filing application” removes from the statute all BWC-discovered mistakes.
This penalizes the diligent claimant and rewards the claimant who fails to discover a mistake. The claimant who discovers a mistake and files an application to correct such a mistake is only entitled to back pay two years from the application. If the claimant sits on his or her rights or doesn’t challenge the finding, and the BWC discovers the mistake, the majority awards that claimant compensation back to the beginning.
I believe that the intent of the legislature in putting in the limitation was to require due diligence on a claimant’s part to verify and challenge awards while *156limiting the fund’s liability for errors occurring long ago. Today’s decision erodes that responsibility and, in fact, actually rewards the irresponsible.
Shapiro, Kendis & Associates Co., L.P.A., and Rachel B. Jaffy, for appellee.
Betty D. Montgomery, Attorney General, and Gerald H. Waterman, Assistant Attorney General, for appellant.
Therefore, I respectfully dissent and would reverse the judgment of the court of appeals.